Citation Nr: 0011328	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  94-08 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. LaCour


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from April 1964 to April 1971.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
in November 1992 which denied the claimed benefits.  

A personal hearing was conducted at the RO before a hearing 
officer in December 1992.  

In February 1994, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

By a decision in May 1996, the Board denied service 
connection for PTSD.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 1998, pursuant to a Joint Motion for 
Remand, the Court issued an Order vacating the Board's May 
1996 decision and remanding the case to the Board for further 
development and adjudication in accordance with the Joint 
Motion.  

In August 1998, the Board Remanded the case to the RO.  The 
Remand requested an additional examination by two 
psychiatrists in order to clarify whether the diagnostic 
criteria for PTSD are met and, if so, for the examiners to 
specify which of the veteran's claimed stressors were 
relevant and relied upon in making the diagnosis.  The Board 
also requested that the RO review the veteran's claim, with 
consideration of the Court's holding in Gaines v. West, 11 
Vet. App. 353 (1998).  


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service personnel records reveal that he was 
stationed in the Republic of Vietnam from February 1965 to 
March 1966 and that he was assigned to the 3rd Marine 
Division.  Initially, his primary duty was rifleman; in April 
1965, his primary duty was changed to automatic rifleman; in 
July 1965, his primary duty was changed to cook.  As a result 
of that tour, he was authorized to wear the Good Conduct 
Medal, the Armed Forces Expeditionary Medal, the Republic of 
Vietnam Campaign Medal, and the National Defense Service 
Medal.  He was also stationed in the Republic of Vietnam from 
January 1970 to January 1971.  His primary duty for that tour 
was cook.
 
The veteran's service medical records are completely negative 
for wounds, injuries, or mental or emotional disorders during 
his military service.
 
A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

The veteran has described a number of stressful combat and 
other incidents that he alleges occurred during his service 
in Vietnam.  As noted above, the service records indicate 
that, for at least a part of his first tour of duty in 
Vietnam as a Marine, he was designated as a rifleman or 
automatic rifleman, duties that conceivably could have 
included participation in combat.  For purposes of 
determining whether his claim is well grounded, the veteran's 
statements regarding the claimed incidents are presumed to be 
credible and factual.  

Further, inasmuch as his alleged stressors are related to 
claimed combat incidents, and because the medical evidence of 
record reflects a clear diagnosis of PTSD that is related to 
the incidents described by the veteran, the Board finds that 
the three criteria for a well grounded claim have been met.  


ORDER

The claim for service connection for PTSD is well grounded.  


REMAND

Because the veteran's claim is well grounded, VA has a duty 
to assist him in obtaining evidence in support of his claim.  
38 U.S.C.A. § 5107(b).  

Although the RO has previously requested information from the 
Marine Corps in an attempt to verify the veteran's claimed 
stressors and the Marine Corps indicated that the information 
that was provided was not specific enough to conduct 
meaningful research, the Board believes that an additional 
attempt should be made to obtain information regarding the 
activities of the veteran's unit in an effort to verify his 
claimed participation in combat with the enemy.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  The RO should contact the Marine Corps Historical 
Center, Research Section, Building 58, Washington 
Navy Yard, Washington DC 20374-0580, providing that 
office with the veteran's unit assignment ("Co M 
3dBn 4thMar 3d MarDiv(Rein) FMF"), and request copies 
of command chronologies, after action reports, and 
daily journals from February 1965 through July 1965.  

2.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claim.  If action taken remains adverse to 
the him, he and his accredited representative should 
be furnished with a supplemental statement of the 
case and they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	C. W. Symanski
	Member, Board of Veterans' Appeals


 



